Exhibit 10.1

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is entered into as of
January 4, 2006 by and between OCM Principal Opportunities Fund, L.P., a
Delaware limited partnership (“Seller”), on the one hand, and General Maritime
Corporation, a Marshall Islands corporation (the “Buyer”), on the other hand.

RECITALS

The Seller desires to sell to the Buyer, and the Buyer desires to purchase from
the Seller, 3,243,243 shares of common stock, $0.01 par value per share (the
“Common Stock”), of the Buyer, together with any property (including money and
other securities) or rights distributed or declared in respect of or in exchange
for such shares from and after the date of this Agreement (collectively, the
“First Closing Shares”) in connection with the First Closing (as hereinafter
defined) and 933,513 shares of Common Stock, together with any property
(including money and other securities) or rights distributed or declared in
respect of or in exchange for such shares from and after the date of this
Agreement (collectively, the “Second Closing Shares”, and together with the
First Closing Shares, the “Shares”) in connection with the Second Closing (as
hereinafter defined), in each case at a price of $37.00 per Share.

AGREEMENT

NOW, THEREFORE, in consideration of the respective representations, warranties
and agreements contained herein and for other good and valuable consideration
the receipt and adequacy of which are hereby acknowledged, the Seller and the
Buyer hereby agree as follows:


ARTICLE 1


STOCK PURCHASES AND CLOSINGS


1.1           STOCK PURCHASES. AT THE FIRST CLOSING, SUBJECT TO THE TERMS AND
CONDITIONS HEREIN CONTAINED, THE SELLER SHALL SELL, CONVEY, TRANSFER, ASSIGN AND
DELIVER TO THE BUYER, AND THE BUYER SHALL PURCHASE AND ACQUIRE, THE FIRST
CLOSING SHARES, TOGETHER WITH ALL RIGHTS AND INTERESTS ASSOCIATED THEREWITH. AT
THE SECOND CLOSING, SUBJECT TO THE TERMS AND CONDITIONS HEREIN CONTAINED, THE
SELLER SHALL SELL, CONVEY, TRANSFER, ASSIGN AND DELIVER TO THE BUYER, AND THE
BUYER SHALL PURCHASE AND ACQUIRE, THE SECOND CLOSING SHARES, TOGETHER WITH ALL
RIGHTS AND INTERESTS ASSOCIATED THEREWITH.


1.2           PURCHASE PRICE. AS CONSIDERATION FOR THE PURCHASE OF THE FIRST
CLOSING SHARES AT THE FIRST CLOSING, THE BUYER SHALL PAY TO THE SELLER AN
AGGREGATE PURCHASE PRICE (THE “FIRST CLOSING PURCHASE PRICE”) OF $119,999,991
PAYABLE BY WIRE TRANSFER OR BY DELIVERY OF OTHER IMMEDIATELY AVAILABLE FUNDS TO
AN ACCOUNT DESIGNATED BY THE SELLER IN WRITING. AS CONSIDERATION FOR THE
PURCHASE OF THE SECOND CLOSING SHARES AT THE SECOND CLOSING, THE BUYER SHALL PAY
TO THE SELLER AN AGGREGATE PURCHASE PRICE (THE “SECOND CLOSING PURCHASE PRICE”)
EQUAL TO THE SUM OF (I) $34,539,981, AND (II) SIMPLE INTEREST ON $34,539,981,
COMPUTED AT A RATE EQUAL TO THE FEDERAL FUNDS RATE IN EFFECT FROM TIME TO TIME,
AS PUBLISHED IN THE WALL STREET JOURNAL, FROM THE DATE OF


--------------------------------------------------------------------------------





THE FIRST CLOSING THROUGH THE DATE OF THE SECOND CLOSING, PAYABLE BY WIRE
TRANSFER OR BY DELIVERY OF OTHER IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT
DESIGNATED BY THE SELLER IN WRITING.


1.3           CLOSINGS. THE CONSUMMATION OF THE PURCHASE AND SALE OF THE FIRST
CLOSING SHARES (THE “FIRST CLOSING”) SHALL TAKE PLACE AT THE OFFICES OF KRAMER
LEVIN NAFTALIS & FRANKEL LLP, 1177 AVENUE OF THE AMERICAS, NEW YORK NY 10036, ON
JANUARY 10, 2006 OR ON SUCH LATER DATE AS MAY BE MUTUALLY AGREED UPON BY THE
SELLER AND THE BUYER (THE “FIRST CLOSING DATE”). THE CONSUMMATION OF THE
PURCHASE AND SALE OF THE SECOND CLOSING SHARES (THE “SECOND CLOSING”; TOGETHER
WITH THE FIRST CLOSING, THE “CLOSINGS”; AND EACH INDIVIDUALLY A “CLOSING”) SHALL
TAKE PLACE AT THE OFFICES OF KRAMER LEVIN NAFTALIS & FRANKEL LLP, 1177 AVENUE OF
THE AMERICAS, NEW YORK NY 10036, ON THE SECOND BUSINESS DAY FOLLOWING THE DAY ON
WHICH ALL CONDITIONS TO SUCH CLOSING HAVE BEEN SATISFIED OR WAIVED, OR ON SUCH
LATER DATE AS MAY BE MUTUALLY AGREED UPON BY THE SELLER AND THE BUYER (THE
“SECOND CLOSING DATE”; TOGETHER WITH THE FIRST CLOSING DATE, THE “CLOSING
DATES”; AND EACH INDIVIDUALLY A “CLOSING DATE”).


1.4           DOCUMENTS TO BE DELIVERED. AT EACH CLOSING, TO EFFECT THE
APPLICABLE TRANSFER REFERRED TO IN SECTION 1.1 AND THE DELIVERY OF THE
APPLICABLE CONSIDERATION DESCRIBED IN SECTION 1.2, THE SELLER AND THE BUYER
SHALL DELIVER THE FOLLOWING:


1.4.1        THE SELLER SHALL DELIVER TO THE BUYER CERTIFICATES EVIDENCING THE
FIRST CLOSING SHARES OR THE SECOND CLOSING SHARES, AS THE CASE MAY BE, FREE AND
CLEAR OF ANY AND ALL CHARGES, CLAIMS, CONDITIONS, ENCUMBRANCES, EQUITABLE
INTERESTS, LIENS, MORTGAGES, OPTIONS, PLEDGES, RIGHTS OF FIRST REFUSAL, SECURITY
INTERESTS OR RESTRICTIONS OF ANY KIND, INCLUDING ANY RESTRICTIONS ON USE,
VOTING, TRANSFER, RECEIPT OF INCOME, OR EXERCISE OF ANY OTHER ATTRIBUTE OF
OWNERSHIP, IN EACH CASE OF ANY NATURE WHATSOEVER (COLLECTIVELY, “LIENS”), EXCEPT
FOR ANY RESTRICTIONS ON THE RESALE OF THE FIRST CLOSING SHARES OR THE SECOND
CLOSING SHARES, AS THE CASE MAY BE, UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR UNDER APPLICABLE STATE SECURITIES LAWS (“PERMITTED
LIENS”), DULY ENDORSED IN BLANK OR ACCOMPANIED BY STOCK POWERS DULY EXECUTED IN
BLANK, IN PROPER FORM FOR TRANSFER, WITH ALL SIGNATURES PROPERLY GUARANTEED BY A
COMMERCIAL BANK OR BY A MEMBER OF THE NEW YORK STOCK EXCHANGE AND WITH ANY
REQUISITE STOCK TRANSFER TAX STAMPS PROPERLY AFFIXED THERETO, TOGETHER WITH ANY
NECESSARY ASSIGNMENT DOCUMENTS IN FORM AND SUBSTANCE AS REASONABLY REQUESTED BY
THE BUYER.


1.4.2        BUYER SHALL PAY THE FIRST CLOSING PURCHASE PRICE OR THE SECOND
CLOSING PURCHASE PRICE, AS THE CASE MAY BE, TO THE SELLER AS PROVIDED IN
SECTION 1.2.


ARTICLE 2


REPRESENTATIONS AND WARRANTIES OF SELLER


THE SELLER REPRESENTS AND WARRANTS TO THE BUYER THAT THE STATEMENTS IN THE
FOLLOWING SECTIONS OF THIS ARTICLE 2 ARE TRUE AND CORRECT AS OF THE DATE OF THIS
AGREEMENT AND AS OF EACH CLOSING DATE:


2.1           ORGANIZATION, GOOD STANDING. THE SELLER IS DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF FORMATION,
AND HAS ALL REQUISITE

2


--------------------------------------------------------------------------------





POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AND TO OWN, LEASE, OPERATE AND HOLD
ITS PROPERTIES AND ASSETS.


2.2           AUTHORITY. THE SELLER HAS THE FULL LEGAL RIGHT AND REQUISITE POWER
AND AUTHORITY AND HAS TAKEN ALL ACTION NECESSARY IN ORDER TO EXECUTE, DELIVER
AND PERFORM FULLY ITS OBLIGATIONS UNDER THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREIN.


2.3           NO CONFLICTS. THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
SELLER OF THIS AGREEMENT WILL NOT (A) VIOLATE ANY PROVISION OF THE SELLER’S
GOVERNING DOCUMENTS, (B) REQUIRE ANY AUTHORIZATION, CONSENT, APPROVAL, LICENSE,
EXEMPTION OF OR FILING OR REGISTRATION WITH ANY NATIONAL, FEDERAL, REGIONAL,
STATE, MULTI-STATE, MUNICIPAL OR OTHER GOVERNMENTAL AUTHORITY OF ANY NATURE,
INCLUDING ANY COURT, SUBDIVISION, AGENCY, COMMISSION OR AUTHORITY THEREOF, OR
ANY QUASI-GOVERNMENTAL BODY EXERCISING ANY REGULATORY OR TAXING AUTHORITY (ANY
SUCH GOVERNMENTAL AUTHORITY OR BODY, A “GOVERNMENTAL BODY”), BY THE SELLER,
EXCEPT FOR FILINGS UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
THE RULES AND REGULATIONS THEREUNDER (“EXCHANGE ACT”), WHICH SELLER WILL MAKE AS
REQUIRED UNDER THE EXCHANGE ACT FOLLOWING THE EXECUTION OF THIS AGREEMENT,
(C) CAUSE THE SELLER TO VIOLATE OR CONTRAVENE ANY PROVISION OF LAW, ANY RULE OR
REGULATION OF ANY GOVERNMENTAL BODY, OR ANY ORDER, WRIT, JUDGMENT, INJUNCTION,
DECREE, DETERMINATION OR AWARD, BINDING UPON OR APPLICABLE TO THE SELLER,
(D) RESULT IN A MATERIAL VIOLATION OR BREACH OF, OR CONSTITUTE (WITH OR WITHOUT
NOTICE OR THE LAPSE OF TIME OR BOTH) A MATERIAL DEFAULT OR AN EVENT OF DEFAULT
UNDER, OR RESULT IN MATERIALLY ADVERSE CONSEQUENCES TO THE SELLER UNDER, ANY
INDENTURE, MORTGAGE, BOND, CONTRACT, LICENSE, AGREEMENT, PERMIT, INSTRUMENT OR
OTHER OBLIGATION TO WHICH THE SELLER IS A PARTY OR BY WHICH THE SELLER OR THE
SHARES ARE BOUND OR AFFECTED, OR (E) RESULT IN THE CREATION OR IMPOSITION OF ANY
LIEN (OTHER THAN PERMITTED LIENS) ON THE SHARES.


2.4           BINDING OBLIGATION. THIS AGREEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY THE SELLER AND CONSTITUTES A VALID AND BINDING
AGREEMENT OF THE SELLER, ENFORCEABLE AGAINST THE SELLER IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION,
MORATORIUM AND OTHER SIMILAR LAWS OF GENERAL APPLICABILITY RELATING TO OR
AFFECTING CREDITORS’ RIGHTS AND TO GENERAL EQUITY PRINCIPLES.


2.5           OWNERSHIP OF COMMON STOCK. OCM PRINCIPAL OPPORTUNITIES FUND, L.P.
IS THE SOLE LEGAL AND RECORD OWNER AND HOLDER OF, AND HAS GOOD, VALID AND
MARKETABLE TITLE TO AND THE RIGHT TO TRANSFER, THE SHARES, FREE AND CLEAR OF ANY
LIENS (OTHER THAN PERMITTED LIENS). UPON THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN, THE BUYER WILL BE THE SOLE LEGAL, BENEFICIAL AND RECORD
OWNER AND HOLDER OF, AND WILL HAVE GOOD AND VALID TITLE TO THE SHARES, FREE AND
CLEAR OF ALL LIENS (OTHER THAN PERMITTED LIENS). EXCEPT FOR THE REGISTRATION
RIGHTS AGREEMENT, DATED AS OF JUNE 12, 2001, BETWEEN THE BUYER AND THE
SECURITYHOLDERS PARTY THERETO, THE SELLER IS NOT SUBJECT TO ANY AGREEMENT,
CONTRACT, VOTING TRUST, UNDERSTANDING, OPTION, WARRANT OR OTHER RIGHT (INCLUDING
CONVERSION, EXCHANGE OR PREEMPTIVE RIGHTS OR RIGHTS OF FIRST REFUSAL) WITH
RESPECT TO THE SHARES.


2.6           NO LITIGATION. THERE IS NO SUIT, ACTION, INVESTIGATION, INQUIRY OR
OTHER PROCEEDING PENDING OR, TO ITS KNOWLEDGE, THREATENED AGAINST THE SELLER
THAT CHALLENGES, OR HAS THE EFFECT OF INTERFERING WITH, THE VALIDITY OR LEGALITY
OF THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT.

3


--------------------------------------------------------------------------------





2.7           RESTRICTED SECURITIES. THE SHARES ARE RESTRICTED SECURITIES, AS
DEFINED IN RULE 144(A)(3) OF THE SECURITIES ACT. OCM PRINCIPAL OPPORTUNITIES
FUND, L.P. HAS ACQUIRED AND FULLY PAID FOR THE SHARES. OCM PRINCIPAL
OPPORTUNITIES FUND, L.P. (I) WAS AN ACCREDITED INVESTOR, AS DEFINED IN RULE 501
OF THE SECURITIES ACT, ON THE DATE THAT IT ACQUIRED THE SHARES, AND
(II) ACQUIRED THE SHARES AS PRINCIPAL FOR INVESTMENT FOR ITS OWN ACCOUNT AND NOT
WITH A VIEW TO ANY DISTRIBUTION OR RESALE OF THE SHARES IN VIOLATION OF THE
SECURITIES ACT.


2.8           EXEMPTION FROM REGISTRATION. ASSUMING THE ACCURACY OF THE BUYER’S
REPRESENTATIONS AND WARRANTIES IN SECTIONS 3.6 AND 3.7, THE SHARES ARE BEING
OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT.


2.9           MANNER OF OFFERING. IN CONNECTION WITH THE OFFER AND SALE OF THE
SHARES, NEITHER THE SELLER, ANY AFFILIATE OF THE SELLER NOR ANY PERSON ACTING ON
THE SELLER’S OR SUCH AFFILIATES’ BEHALF HAS ENGAGED IN ANY FORM OF GENERAL
SOLICITATION OR GENERAL ADVERTISING, AS THOSE TERMS ARE USED IN RULE 502(C) OF
THE SECURITIES ACT.


2.10         INDEPENDENT ANALYSIS.


2.10.1      THE SELLER IS AN ACCREDITED INVESTOR, AS DEFINED IN RULE 501 OF THE
SECURITIES ACT.


2.10.2      THE SELLER ACKNOWLEDGES THAT THE BUYER HAS NOT RENDERED ANY OPINION
OR EXPRESSED ANY VIEW TO THE SELLER AS TO WHETHER THE SALE OF THE SHARES IS
PRUDENT OR SUITABLE, AND THE SELLER IS NOT RELYING ON ANY REPRESENTATION OR
WARRANTY BY THE BUYER EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT.


2.10.3      THE SELLER IS A SOPHISTICATED INVESTOR WITH RESPECT TO THE SHARES
AND THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT AND IT HAS ADEQUATE
INFORMATION CONCERNING THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE),
PROSPECTS AND PLANS OF THE BUYER AND ITS AFFILIATES, AND UNDERSTANDS THE
DISADVANTAGES TO WHICH IT MAY BE SUBJECT ON ACCOUNT OF THE DISPARITY OF
INFORMATION AS BETWEEN THE PARTIES. THE SELLER ACKNOWLEDGES, BY REASON OF ITS
BUSINESS AND FINANCIAL EXPERIENCE, THAT IT IS CAPABLE OF EVALUATING THE MERITS
AND RISKS OF THE SALE OF THE SHARES AND OF PROTECTING ITS OWN INTERESTS IN
CONNECTION WITH SALE OF THE SHARES.


2.10.4      THE SELLER ACKNOWLEDGES THAT THE BUYER MAY POSSESS MATERIAL
NON-PUBLIC INFORMATION NOT KNOWN TO THE SELLER REGARDING OR RELATING TO THE
BUYER OR THE SHARES, INCLUDING, BUT NOT LIMITED TO, INFORMATION CONCERNING THE
BUSINESS, CONDITION (FINANCIAL OR OTHERWISE), PROSPECTS OR PLANS OF THE BUYER.
THE SELLER FURTHER ACKNOWLEDGES THAT NEITHER THE BUYER NOR ANY OF ITS AFFILIATES
SHALL HAVE ANY LIABILITY WHATSOEVER (AND THE SELLER HEREBY WAIVES AND RELEASES
ALL CLAIMS THAT IT MAY OTHERWISE HAVE) WITH RESPECT TO THE NONDISCLOSURE OF ANY
SUCH INFORMATION, WHETHER BEFORE OR AFTER THE DATE OF THIS AGREEMENT. IN THIS
REGARD, THE SELLER ACKNOWLEDGES THAT THE TRANSACTIONS CONTEMPLATED HEREIN MAY BE
CONSUMMATED DURING THE “BLACKOUT PERIOD” UNDER THE BUYER’S INSIDE INFORMATION,
MARKET COMMUNICATIONS AND SECURITIES TRADING POLICY AND PROCEDURES, WHICH BEGINS
14 DAYS PRIOR TO THE BUYER’S FISCAL YEAR END AND ENDS 24 HOURS AFTER THE RELEASE
OF THE

4


--------------------------------------------------------------------------------





BUYER’S FINANCIAL RESULTS FOR SUCH FISCAL YEAR (OR, IF SUCH 24 HOUR PERIOD ENDS
ON A DAY WHICH IS NOT A TRADING DAY, ON THE NEXT SUCCEEDING TRADING DAY AT THE
TIME THE RESULTS WERE RELEASED).


2.10.5      THE SELLER ACKNOWLEDGES THAT IT HAS HAD ACCESS TO ALL INFORMATION
REGARDING THE BUYER AND ITS BUSINESS, CONDITION (FINANCIAL OR OTHERWISE),
PROSPECTS AND PLANS THAT IT REASONABLY CONSIDERS IMPORTANT IN MAKING ITS
DECISION TO SELL THE SHARES, AND IT HAS HAD AMPLE OPPORTUNITY TO ASK QUESTIONS
OF THE APPROPRIATE PERSONS CONCERNING SUCH MATTERS. IN THIS REGARD, THE SELLER
ACKNOWLEDGES THAT IT HAS HAD A PREEXISTING BUSINESS RELATIONSHIP WITH THE BUYER
OF A NATURE AND DURATION SUFFICIENT TO MAKE IT AWARE OF THE BUSINESS, CONDITION
(FINANCIAL OR OTHERWISE), PROSPECTS AND PLANS OF THE BUYER.


2.11         NO BROKERS OR FINDERS. NO BROKER OR FINDER HAS BEEN ENGAGED BY THE
SELLER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT, AND
NO COMMISSION, FINDER’S FEES OR OTHER SIMILAR COMPENSATION OR REMUNERATION IS
PAYABLE TO ANY PERSON AS A RESULT OF THE SELLER’S ACTIONS IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN.


ARTICLE 3


REPRESENTATIONS AND WARRANTIES OF BUYER

The Buyer represents and warrants to the Seller that the statements in the
following sections of this Article 3 are true and correct as of the date of this
Agreement and as of each Closing Date:


3.1           ORGANIZATION, GOOD STANDING. THE BUYER IS DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE REPUBLIC OF THE MARSHALL
ISLANDS, AND HAS ALL REQUISITE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AND
TO OWN, LEASE, OPERATE AND HOLD ITS PROPERTIES AND ASSETS.


3.2           AUTHORITY. THE BUYER HAS THE FULL LEGAL RIGHT AND REQUISITE POWER
AND AUTHORITY AND HAS TAKEN ALL ACTION NECESSARY IN ORDER TO EXECUTE, DELIVER
AND PERFORM FULLY ITS OBLIGATIONS UNDER THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREIN.


3.3           NO CONFLICTS. THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BUYER
OF THIS AGREEMENT WILL NOT (A) VIOLATE ANY PROVISION OF THE BUYER’S GOVERNING
DOCUMENTS, (B) REQUIRE ANY AUTHORIZATION, CONSENT, APPROVAL, LICENSE, EXEMPTION
OF OR FILING OR REGISTRATION WITH ANY GOVERNMENTAL BODY BY THE BUYER, EXCEPT FOR
FILINGS UNDER THE EXCHANGE ACT, WHICH THE BUYER WILL MAKE AS REQUIRED UNDER THE
EXCHANGE ACT FOLLOWING THE EXECUTION OF THIS AGREEMENT, (C) CAUSE THE BUYER TO
VIOLATE OR CONTRAVENE ANY PROVISION OF LAW, ANY RULE OR REGULATION OF ANY
GOVERNMENTAL BODY, OR ANY ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE,
DETERMINATION OR AWARD, BINDING UPON OR APPLICABLE TO THE BUYER, OR (D) RESULT
IN A MATERIAL VIOLATION OR BREACH OF, OR CONSTITUTE (WITH OR WITHOUT NOTICE OR
THE LAPSE OF TIME OR BOTH) A MATERIAL DEFAULT OR AN EVENT OF DEFAULT UNDER, OR
RESULT IN MATERIALLY ADVERSE CONSEQUENCES TO THE BUYER UNDER, ANY INDENTURE,
MORTGAGE, BOND, CONTRACT, LICENSE, AGREEMENT, PERMIT, INSTRUMENT OR OTHER
OBLIGATION TO WHICH BUYER IS A PARTY OR BY WHICH THE BUYER IS BOUND OR AFFECTED.

5


--------------------------------------------------------------------------------





3.4           BINDING OBLIGATION. THIS AGREEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY THE BUYER AND CONSTITUTES A VALID AND BINDING
AGREEMENT OF THE BUYER, ENFORCEABLE AGAINST THE BUYER IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION,
MORATORIUM AND OTHER SIMILAR LAWS OF GENERAL APPLICABILITY RELATING TO OR
AFFECTING CREDITORS’ RIGHTS AND TO GENERAL EQUITY PRINCIPLES.


3.5           NO LITIGATION. THERE IS NO SUIT, ACTION, INVESTIGATION, INQUIRY OR
OTHER PROCEEDING PENDING OR, TO ITS KNOWLEDGE, THREATENED AGAINST THE BUYER THAT
CHALLENGES, OR HAS THE EFFECT OF INTERFERING WITH, THE VALIDITY OR LEGALITY OF
THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT.


3.6           PURCHASE FOR OWN ACCOUNT. THE SHARES TO BE PURCHASED BY THE BUYER
HEREUNDER WILL BE ACQUIRED FOR INVESTMENT FOR THE BUYER’S OWN ACCOUNT IN THE
MANNER SET FORTH HEREIN AND NOT WITH A VIEW TO ANY DISTRIBUTION OR RESALE OF THE
SHARES IN VIOLATION OF THE SECURITIES ACT.


3.7           ACCREDITED INVESTOR STATUS. THE BUYER IS AN ACCREDITED INVESTOR,
AS DEFINED IN RULE 501 OF THE SECURITIES ACT, AND IS CAPABLE OF EVALUATING THE
MERITS AND RISKS OF AN INVESTMENT IN THE SHARES AS CONTEMPLATED HEREIN. THE
BUYER ACKNOWLEDGES THAT IT IS ABLE TO BEAR THE ECONOMIC RISKS ASSOCIATED WITH
SUCH AN INVESTMENT AND IS ABLE TO AFFORD A COMPLETE LOSS OF SUCH INVESTMENT.


3.8           INDEPENDENT ANALYSIS. THE BUYER (I) HAS ADEQUATE INFORMATION TO
MAKE AN INFORMED DECISION REGARDING A PURCHASE OF THE SHARES AS CONTEMPLATED
HEREIN AND (II) HAS INDEPENDENTLY AND WITHOUT RELIANCE UPON THE SELLER, AND
BASED ON SUCH INFORMATION AS THE BUYER HAS DEEMED APPROPRIATE, MADE ITS OWN
ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT, EXCEPT THAT THE BUYER HAS
RELIED UPON THE SELLER’S EXPRESS REPRESENTATIONS, WARRANTIES, COVENANTS AND
INDEMNITIES IN THIS AGREEMENT. THE BUYER ACKNOWLEDGES THAT THE SELLER IS A
SUBSTANTIAL SHAREHOLDER OF THE BUYER AND HAS A REPRESENTATIVE ON THE BOARD OF
DIRECTORS OF THE BUYER AND, THEREFORE, MAY POSSESS MATERIAL NON-PUBLIC
INFORMATION NOT KNOWN TO CERTAIN MEMBERS OF BUYER’S MANAGEMENT REGARDING OR
RELATING TO THE BUYER OR THE SHARES, INCLUDING, BUT NOT LIMITED TO, INFORMATION
CONCERNING THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE), PROSPECTS OR PLANS
OF THE BUYER. THE BUYER FURTHER ACKNOWLEDGES THAT NEITHER THE SELLER NOR ANY OF
ITS AFFILIATES SHALL HAVE ANY LIABILITY WHATSOEVER (AND THE BUYER HEREBY WAIVES
AND RELEASES ALL CLAIMS THAT IT MAY OTHERWISE HAVE) WITH RESPECT TO THE
NONDISCLOSURE OF ANY SUCH INFORMATION, WHETHER BEFORE OR AFTER THE DATE OF THIS
AGREEMENT. IN THIS REGARD, THE BUYER ACKNOWLEDGES AND AGREES THAT THE
TRANSACTIONS CONTEMPLATED HEREIN MAY BE CONSUMMATED DURING THE “BLACKOUT PERIOD”
UNDER THE BUYER’S INSIDE INFORMATION, MARKET COMMUNICATIONS AND SECURITIES
TRADING POLICY AND PROCEDURES, WHICH BEGINS 14 DAYS PRIOR TO THE BUYER’S FISCAL
YEAR END AND ENDS 24 HOURS AFTER THE RELEASE OF THE BUYER’S FINANCIAL RESULTS
FOR SUCH FISCAL YEAR (OR, IF SUCH 24 HOUR PERIOD ENDS ON A DAY WHICH IS NOT A
TRADING DAY, ON THE NEXT SUCCEEDING TRADING DAY AT THE TIME THE RESULTS WERE
RELEASED). THE BUYER ACKNOWLEDGES THAT THE SELLER HAS NOT GIVEN THE BUYER ANY
INVESTMENT ADVICE OR ANY OTHER CREDIT INFORMATION OR OPINION ON WHETHER THE
PURCHASE OF THE SHARES IS PRUDENT.


3.9           FINANCIAL WHEREWITHAL. THE BUYER PRESENTLY HAS AND WILL HAVE AT
EACH CLOSING ALL FUNDS OR FINANCING IN PLACE NECESSARY TO PAY AND DELIVER TO THE
SELLER THE FIRST CLOSING

6


--------------------------------------------------------------------------------





PURCHASE PRICE OR THE SECOND CLOSING PURCHASE PRICE, AS THE CASE MAY BE, AS
CONTEMPLATED IN THIS AGREEMENT.


3.10         NO BROKERS OR FINDERS. NO BROKER OR FINDER HAS BEEN ENGAGED BY THE
BUYER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT, AND NO
COMMISSION, FINDER’S FEES OR OTHER SIMILAR COMPENSATION OR REMUNERATION IS
PAYABLE TO ANY PERSON AS A RESULT OF THE BUYER’S ACTIONS IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN.


3.11         SUPPLEMENTAL INDENTURE. THE CONDITIONS OF THE SECOND SUPPLEMENTAL
INDENTURE, DATED AS OF DECEMBER 30, 2005 (THE “SUPPLEMENTAL INDENTURE”), AMONG
THE BUYER, THE GUARANTORS PARTY THERETO AND LASALLE BANK NATIONAL ASSOCIATION,
AS TRUSTEE (THE “TRUSTEE”) RELATING TO THE 10% SENIOR NOTES DUE 2013 (THE
“SENIOR NOTES”), BECOMING EFFECTIVE, OPERATIVE, AND BINDING UPON THE TRUSTEE AND
THE HOLDERS OF THE SENIOR NOTES ARE AS SET FORTH IN SECTION 1.04 OF THE
SUPPLEMENTAL INDENTURE AND IN THE OFFER TO PURCHASE (AS DEFINED IN THE
SUPPLEMENTAL INDENTURE) UNDER THE HEADING “CONDITIONS OF THE TENDER OFFER AND
CONSENT SOLICITATION”. THE BUYER HAS COMPLIED WITH ALL APPLICABLE LAWS,
RULES AND REGULATIONS IN CONNECTION WITH ITS CONSENT SOLICITATION AND PENDING
TENDER OFFER  (THE “SOLICITATION”) RELATED TO THE SENIOR NOTES AND THE EXECUTION
OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL NOT CAUSE OR RESULT IN THE VIOLATION OF ANY LAW, RULE OR REGULATION OF ANY
GOVERNMENTAL BODY IN CONNECTION WITH THE SOLICITATION.


ARTICLE 4


SELLER’S CONDITIONS TO CLOSING

At each Closing, the obligation of the Seller to sell the First Closing Shares
or the Second Closing Shares, as the case may be, to the Buyer is subject to the
fulfillment at such Closing of the following conditions:


4.1           REPRESENTATIONS AND WARRANTIES; COMPLIANCE. THE REPRESENTATIONS
AND WARRANTIES OF THE BUYER CONTAINED IN ARTICLE 3 OF THIS AGREEMENT SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT AND AS OF SUCH CLOSING AS THOUGH
THEN MADE, AND BUYER SHALL HAVE PERFORMED AND COMPLIED IN ALL MATERIAL RESPECTS
WITH ALL CONDITIONS AND AGREEMENTS REQUIRED BY THIS AGREEMENT TO BE PERFORMED
AND COMPLIED WITH BY IT ON OR PRIOR TO THE APPLICABLE CLOSING DATE.


4.2           LEGAL INVESTMENT. ON THE APPLICABLE CLOSING DATE, THE PURCHASE AND
SALE OF THE FIRST CLOSING SHARES OR THE SECOND CLOSING SHARES, AS THE CASE MAY
BE, SHALL BE PERMITTED BY THE LAWS AND REGULATIONS OF EACH RELEVANT
JURISDICTION.


4.3           NO ACTIONS PENDING. THERE SHALL BE NO SUIT, ACTION, INVESTIGATION,
INQUIRY OR OTHER PROCEEDING BY ANY GOVERNMENTAL BODY OR OTHER PERSON OR ENTITY
PENDING OR THREATENED IN WRITING THAT CHALLENGES, OR HAS THE EFFECT OF
INTERFERING WITH, THE VALIDITY OR LEGALITY OF THE TRANSACTIONS CONTEMPLATED IN
THIS AGREEMENT.


4.4           SECOND SUPPLEMENTAL INDENTURE OPERATIVE. SOLELY AS A CONDITION
WITH RESPECT TO THE SALE OF THE SECOND CLOSING SHARES AT THE SECOND CLOSING, THE
SUPPLEMENTAL

7


--------------------------------------------------------------------------------





INDENTURE SHALL HAVE BECOME EFFECTIVE, OPERATIVE, AND BINDING UPON THE TRUSTEE
AND THE HOLDERS OF THE SENIOR NOTES.


ARTICLE 5

BUYER’S CONDITIONS TO CLOSING

 

At each Closing, the obligation of the Buyer to purchase the First Closing
Shares or the Second Closing Shares, as the case may be, from the Seller is
subject to the fulfillment at such Closing of the following conditions:


5.1           REPRESENTATIONS AND WARRANTIES; COMPLIANCE. THE REPRESENTATIONS
AND WARRANTIES OF THE SELLER CONTAINED IN ARTICLE 2 OF THIS AGREEMENT SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS AT AND AS OF SUCH CLOSING AS THOUGH
THEN MADE, AND THE SELLER SHALL HAVE PERFORMED AND COMPLIED IN ALL MATERIAL
RESPECTS, WITH ALL CONDITIONS AND AGREEMENTS REQUIRED BY THIS AGREEMENT TO BE
PERFORMED AND COMPLIED WITH BY IT ON OR PRIOR TO THE APPLICABLE CLOSING DATE.


5.2           LEGAL INVESTMENT. ON THE APPLICABLE CLOSING DATE, THE PURCHASE AND
SALE OF THE FIRST CLOSING SHARES OR THE SECOND CLOSING SHARES, AS THE CASE MAY
BE, SHALL BE PERMITTED BY THE LAWS AND REGULATIONS OF EACH RELEVANT
JURISDICTION.


5.3           NO ACTIONS PENDING. THERE SHALL BE NO SUIT, ACTION, INVESTIGATION,
INQUIRY OR OTHER PROCEEDING BY ANY GOVERNMENTAL BODY OR OTHER PERSON OR ENTITY
PENDING OR THREATENED IN WRITING THAT CHALLENGES, OR HAS THE EFFECT OF
INTERFERING WITH, THE VALIDITY OR LEGALITY OF THE TRANSACTIONS CONTEMPLATED IN
THIS AGREEMENT.


5.4           SUPPLEMENTAL INDENTURE OPERATIVE. SOLELY AS A CONDITION WITH
RESPECT TO THE SECOND CLOSING, THE SUPPLEMENTAL INDENTURE SHALL HAVE BECOME
EFFECTIVE, OPERATIVE, AND BINDING UPON THE TRUSTEE AND THE HOLDERS OF THE SENIOR
NOTES.


ARTICLE 6


TERMINATION


6.1           TERMINATION. THIS AGREEMENT MAY BE TERMINATED AS TO BOTH CLOSINGS
PRIOR TO THE FIRST CLOSING AND AS TO THE SECOND CLOSING AFTER THE FIRST CLOSING
HAS OCCURRED AND PRIOR TO THE SECOND CLOSING ONLY AS FOLLOWS:


6.1.1                       BY WRITTEN AGREEMENT OF THE SELLER AND THE BUYER AT
ANY TIME.


6.1.2        BY EITHER THE SELLER OR THE BUYER, BY NOTICE TO THE OTHER, AS TO
BOTH CLOSINGS, IF THE FIRST CLOSING HAS NOT OCCURRED ON OR PRIOR TO JANUARY 13,
2006 OR SUCH LATER DATE AS BUYER AND SELLER MAY MUTUALLY AGREE, AND AS TO THE
SECOND CLOSING, IF BOTH CLOSINGS HAVE NOT OCCURRED ON OR PRIOR TO JANUARY 24,
2006 OR SUCH LATER DATE AS BUYER AND SELLER MAY MUTUALLY AGREE, PROVIDED THAT
THE PARTY SEEKING SUCH TERMINATION IS NOT THEN IN DEFAULT UNDER THIS AGREEMENT.

8


--------------------------------------------------------------------------------





6.1.3        BY THE SELLER IF THE BUYER HAS BREACHED ANY REPRESENTATION,
WARRANTY OR AGREEMENT UNDER THIS AGREEMENT IN ANY MATERIAL RESPECT AND SUCH
BREACH CONTINUES UNTIL TWO (2) BUSINESS DAYS AFTER WRITTEN NOTICE THEREOF HAS
BEEN DELIVERED TO THE BUYER BY THE SELLER.


6.1.4        BY THE BUYER IF EITHER SELLER HAS BREACHED ANY REPRESENTATION,
WARRANTY OR AGREEMENT UNDER THIS AGREEMENT IN ANY MATERIAL RESPECT AND SUCH
BREACH CONTINUES UNTIL TWO (2) BUSINESS DAYS AFTER WRITTEN NOTICE THEREOF HAS
BEEN DELIVERED TO THE SELLER BY THE BUYER.


6.2           NO FURTHER LIABILITY. IF THIS AGREEMENT IS TERMINATED BY EITHER OR
BOTH OF THE SELLER AND THE BUYER PURSUANT TO THIS ARTICLE 6, (A) NEITHER PARTY
SHALL HAVE ANY FURTHER OBLIGATION OR LIABILITY UNDER THIS AGREEMENT, OTHER THAN
BY REASON OF A BREACH OR DEFAULT BY A PARTY HEREUNDER AND (B) ANY MONIES,
INSTRUMENTS OR DOCUMENTS OF ANY PARTY HELD IN ESCROW OR TRANSFERRED TO THE OTHER
PARTY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN WITH RESPECT TO
WHICH A CLOSING SHALL NOT HAVE OCCURRED SHALL BE IMMEDIATELY RETURNED TO SUCH
PARTY. FOR THE AVOIDANCE OF DOUBT, ANY SUCH TERMINATION SHALL NOT HAVE ANY
EFFECT WHATSOEVER ON ANY TRANSACTIONS CONTEMPLATED HEREIN WITH RESPECT TO WHICH
A CLOSING HAS OCCURRED. SECTION 6.2 AND ARTICLE 7 SHALL SURVIVE ANY TERMINATION
OF THIS AGREEMENT.


ARTICLE 7


MISCELLANEOUS


7.1           INDEMNIFICATION BY SELLER. THE SELLER WILL INDEMNIFY AND HOLD
HARMLESS THE BUYER AND ITS DIRECTORS, OFFICERS, PARTNERS, PRINCIPALS AND
AFFILIATES WITH RESPECT TO ANY AND ALL LOSSES, LIABILITIES, DAMAGES, OR EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS)
(COLLECTIVELY, “DAMAGES”) ARISING FROM THE BREACH OF ANY OF THE REPRESENTATIONS,
WARRANTIES OR AGREEMENTS MADE HEREUNDER BY THE SELLER OR ENFORCING ITS RIGHTS
UNDER THIS AGREEMENT.


7.2           INDEMNIFICATION BY BUYER. THE BUYER WILL INDEMNIFY AND HOLD
HARMLESS THE SELLER AND ITS DIRECTORS, OFFICERS, PARTNERS, PRINCIPALS AND
AFFILIATES WITH RESPECT TO ANY AND ALL DAMAGES (I) ARISING FROM  THE BREACH OF
ANY OF THE REPRESENTATIONS, WARRANTIES OR AGREEMENTS MADE HEREUNDER BY THE BUYER
OR ENFORCING ITS RIGHTS UNDER THIS AGREEMENT, OR (II) ARISING FROM ANY ACTIONS,
CLAIMS OR LITIGATION BROUGHT OR MADE BY, OR ON BEHALF OF, HOLDERS OF THE SENIOR
NOTES AND RELATED TO THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


7.3           SURVIVAL. THE REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE
PARTIES SHALL SURVIVE THE CLOSING. NO INVESTIGATION BY OR ANY KNOWLEDGE OF ANY
PARTY OR ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR REPRESENTATIVES WITH
RESPECT TO THE OTHER PARTY OR THE SHARES OR ANY FACT, MATTER OR CIRCUMSTANCE
SHALL AFFECT OR LIMIT THE REPRESENTATIONS AND WARRANTIES RECEIVED BY THAT PARTY
UNDER THIS AGREEMENT.

9


--------------------------------------------------------------------------------



7.4           EXPENSES. EACH OF THE PARTIES AGREES TO PAY ITS OWN EXPENSES
INCIDENT TO THIS AGREEMENT AND THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER,
EXCEPT AS PROVIDED IN SECTION 7.1.


7.5           SATISFACTION OF CONDITIONS; FURTHER ASSURANCES. THE PARTIES SHALL
USE THEIR RESPECTIVE COMMERCIALLY REASONABLE EFFORTS TO SATISFY THE CLOSING
CONDITIONS SET FORTH HEREIN AND OTHERWISE PROMPTLY EFFECTUATE THE TRANSACTIONS
CONTEMPLATED IN THIS AGREEMENT AS PROMPTLY AS PRACTICABLE. FOLLOWING EACH
CLOSING, THE SELLER AND THE BUYER, PROMPTLY AFTER THE REQUEST OF THE OTHER
PARTY, WILL TAKE ALL APPROPRIATE ACTION AND EXECUTE ALL DOCUMENTS, INSTRUMENTS
OR CONVEYANCES OF ANY KIND WHICH MAY BE REASONABLY NECESSARY OR ADVISABLE TO
EFFECTUATE THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT OR CARRY OUT ANY OF
THE PROVISIONS HEREOF.


7.6           ASSIGNMENT. NEITHER THIS AGREEMENT NOR ANY OF THE RIGHTS OR
OBLIGATIONS HEREIN MAY BE ASSIGNED BY THE SELLER WITHOUT THE PRIOR WRITTEN
CONSENT OF THE BUYER, OR BY THE BUYER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
SELLER, AND ANY ATTEMPT TO ASSIGN THIS AGREEMENT OR ANY OF THE RIGHTS OR
OBLIGATIONS HEREIN OTHER THAN PURSUANT TO THE TERMS HEREOF SHALL BE NULL AND
VOID. SUBJECT TO THE FOREGOING, THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS, AND NO OTHER PERSON SHALL HAVE ANY RIGHT, BENEFIT OR
OBLIGATION HEREUNDER.


7.7           NOTICES. ANY NOTICE, REQUEST, INSTRUCTION OR OTHER DOCUMENT TO BE
GIVEN HEREUNDER BY ANY PARTY TO THE OTHER SHALL BE IN WRITING AND DELIVERED IN
PERSON OR BY COURIER OR BY FACSIMILE TRANSMISSION OR MAILED BY CERTIFIED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, AS FOLLOWS:

If to the Seller:

 

OCM Principal Opportunities Fund, L.P.
333 South Grand Avenue, 28th Floor
Los Angeles, California 90071
Attention: John B. Frank, Esq.
Facsimile: (213)830-8800

 

 

 

With a copy (which shall

 

 

not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 S. Grand Avenue, Suite 3400
Los Angeles, CA 90071
Attention: Jeffrey H. Cohen, Esq.
Facsimile: (213)687-5600

 

 

 

If to the Buyer:

 

General Maritime Corporation
299 Park Avenue
New York, NY 10171
Attention: Jeffrey D. Pribor
Facsimile: (212) 763-5607

 

 

 

With a copy (which shall

 

 

not constitute notice) to:

 

Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036
Facsimile: (212) 715-8000
Attention: Thomas E. Molner, Esq.

 

10


--------------------------------------------------------------------------------




 

or to such other place and with such other copies as either party may designate
as to itself by written notice to the other. All such notices, requests,
instructions or other documents shall be deemed to have been delivered (i) in
the case of personal delivery or delivery by courier, on the date of such
delivery, (ii) in the case of delivery by facsimile transmission, when receipt
is acknowledged and (iii) in the case of mailing, on the third business day
after the posting thereof.


7.8           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, AND ALL SUCH COUNTERPARTS SHALL BE DEEMED AN ORIGINAL, SHALL BE
CONSTRUED TOGETHER AND SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


7.9           CHOICE OF LAW. THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED AND
THE RIGHTS OF THE PARTIES DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.


7.10         JURISDICTION. EACH OF THE SELLER AND THE BUYER (I) IRREVOCABLY
SUBMITS TO THE CO-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
SITTING IN THE SOUTHERN DISTRICT OF NEW YORK AND THE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY FOR THE PURPOSES OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND (II) WAIVES, AND
AGREES NOT TO ASSERT IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURT, THAT THE SUIT,
ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF
THE SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH OF THE SELLER AND THE BUYER
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS SET FORTH IN SECTION 7.6 AND
AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS
AND NOTICE THEREOF. NOTHING IN THIS SECTION 7.9 SHALL AFFECT OR LIMIT ANY RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


7.11         WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN.


7.12         REMEDIES. IN ADDITION TO ANY REMEDIES EITHER PARTY MAY HAVE IN LAW,
EACH PARTY SHALL BE ENTITLED TO APPLY TO ANY COURT OF COMPETENT JURISDICTION
(WITHOUT POSTING BOND OR OTHER SECURITY) TO ENJOIN ANY ACTUAL OR THREATENED
BREACH OR DEFAULT UNDER THIS AGREEMENT AND SHALL ALSO BE ENTITLED TO SEEK
SPECIFIC PERFORMANCE OF THIS AGREEMENT. THE REMEDIES PROVIDED FOR HEREIN ARE
CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY REMEDIES THAT MAY BE AVAILABLE TO ANY
PARTY AT LAW OR IN EQUITY OR OTHERWISE.


7.13         ENTIRE AGREEMENT; AMENDMENTS AND WAIVERS. THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES PERTAINING TO THE SUBJECT
MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS
AND DISCUSSIONS, WHETHER ORAL OR WRITTEN, OF THE PARTIES. NO SUPPLEMENT,
MODIFICATION, AMENDMENT OR WAIVER OF THIS AGREEMENT

11


--------------------------------------------------------------------------------





SHALL BE BINDING UNLESS EXECUTED IN WRITING BY THE PARTY TO BE BOUND THEREBY. NO
WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED OR SHALL
CONSTITUTE A WAIVER OF ANY OTHER PROVISION HEREOF (WHETHER OR NOT SIMILAR) NOR
SHALL SUCH WAIVER CONSTITUTE A CONTINUING WAIVER UNLESS OTHERWISE EXPRESSLY
PROVIDED.


7.14         INTERPRETATION. THE ARTICLE AND SECTION HEADINGS CONTAINED IN THIS
AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY, DO NOT CONSTITUTE PART OF THIS
AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR OTHERWISE AFFECT ANY OF THE
PROVISIONS HEREOF. WHERE A REFERENCE IN THIS AGREEMENT IS MADE TO AN ARTICLE OR
SECTION, SUCH REFERENCE SHALL BE TO AN ARTICLE OR SECTION OF THIS AGREEMENT
UNLESS OTHERWISE INDICATED. WHERE THE REFERENCE “HEREOF,” “HEREBY” OR “HEREIN”
APPEARS IN THIS AGREEMENT, SUCH REFERENCE SHALL BE DEEMED TO BE A REFERENCE TO
THIS AGREEMENT AS A WHOLE. WHENEVER THE WORDS “INCLUDE,” “INCLUDES” OR
“INCLUDING” ARE USED IN THIS AGREEMENT, THEY SHALL BE DEEMED TO BE FOLLOWED BY
THE WORDS “WITHOUT LIMITATION.”  WORDS DENOTING THE SINGULAR INCLUDE THE PLURAL,
AND VICE VERSA, AND REFERENCES TO “IT” OR “ITS” OR WORDS DENOTING ANY GENDER
SHALL INCLUDE ALL GENDERS. EACH PARTY ACKNOWLEDGES THAT SUCH PARTY HAS BEEN
ADVISED AND REPRESENTED BY COUNSEL OR HAS HAD A SUFFICIENT OPPORTUNITY AND WAS
ENCOURAGED TO RETAIN COUNSEL IN THE NEGOTIATION, EXECUTION AND DELIVERY OF THIS
AGREEMENT AND ACCORDINGLY AGREES THAT IF AN AMBIGUITY EXISTS WITH RESPECT TO ANY
PROVISION OF THIS AGREEMENT, SUCH PROVISION SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BECAUSE SUCH PARTY OR ITS REPRESENTATIVES DRAFTED SUCH PROVISION.


7.15         SEVERABILITY OF PROVISIONS. ANY PROVISION OF THIS AGREEMENT WHICH
IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF OR
AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER
JURISDICTION.


7.16         PUBLICITY. THE PARTIES AGREE THAT NO PUBLIC RELEASE OR ANNOUNCEMENT
CONCERNING THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN SHALL BE MADE
WITHOUT ADVANCE REVIEW AND APPROVAL BY EACH PARTY HERETO, WHICH APPROVAL SHALL
NOT BE UNREASONABLY WITHHELD, EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE LAW.
NOTWITHSTANDING THE FOREGOING, THE PARTIES AGREE THAT THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREIN MAY BE DESCRIBED IN AND/OR FILED WITH EITHER
PARTY’S CUSTOMARY FILINGS  WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”),
INCLUDING WITHOUT LIMITATION SELLER’S SCHEDULE 13D, SELLER’S FORM 4 FILING, AND
BUYER’S REPORTS PURSUANT TO THE EXCHANGE ACT.


7.17         NO THIRD PARTY BENEFICIARY RIGHTS. NO PROVISIONS OF THIS AGREEMENT
ARE INTENDED, NOR WILL BE INTERPRETED, TO PROVIDE OR CREATE ANY THIRD PARTY
BENEFICIARY RIGHTS OR OTHER RIGHTS OF ANY KIND IN ANY CLIENT, CUSTOMER,
AFFILIATE, STOCKHOLDER, MEMBER, OR PARTNER OF ANY PARTY HERETO OR ANY OTHER
PERSON OR ENTITY UNLESS SPECIFICALLY PROVIDED OTHERWISE HEREIN, AND, EXCEPT AS
SO PROVIDED, ALL PROVISIONS HEREOF WILL BE PERSONAL SOLELY BETWEEN THE PARTIES
HERETO.


7.18         NEGOTIATED AGREEMENT. THE PARTIES HERETO ACKNOWLEDGE THAT EACH OF
THEM HAS BEEN ADVISED AND REPRESENTED BY COUNSEL IN THE NEGOTIATION, EXECUTION
AND DELIVERY OF THIS AGREEMENT AND ACCORDINGLY AGREE THAT IF AN AMBIGUITY EXISTS
WITH RESPECT TO ANY PROVISION OF THIS AGREEMENT, SUCH PROVISION SHALL NOT BE
CONSTRUED AGAINST ANY PARTY HERETO BECAUSE SUCH PARTY OR ITS REPRESENTATIVES
DRAFTED SUCH PROVISION.

12


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on their respective behalf by their respective officers or other
representatives thereunto duly authorized, as of the day and year above written.

Seller:

 

Buyer:

 

 

 

 

 

 

 

OCM PRINCIPAL OPPORTUNITIES FUND, L.P.

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

 

 

By:

 

OAKTREE CAPITAL MANAGEMENT, LLC
its general partner

 

 

 

 

 

 

 

 

By:

 

/s/ Jeffrey D. Pribor

 

 

 

 

 

 

 

Name: Jeffrey D. Pribor
Title: Vice President and Chief Financial Officer

By:

 

/s/ B. James Ford

 

 

 

 

 

 

 

Name: B. James Ford
Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jimmy L. Price III

 

 

 

 

 

 

 

Name: Jimmy L. Price III
Title: Vice President

 

 

 

 

 

13


--------------------------------------------------------------------------------